Citation Nr: 0723926	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-22 537 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 (West 2002) 
for right arm disability resulting from an influenza 
immunization shot administered by VA on October 29, 1998, and 
if so, whether compensation benefits may be awarded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to March 
1964, and from August 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted at 
the Manchester, New Hampshire RO.  A copy of the hearing 
transcript has been associated with the claims files. 


FINDINGS OF FACT

1.  In October 2000, the RO issued a rating decision that, in 
part, denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for right arm pain, it is unclear whether the veteran 
was notified of this decision

2.  By an August 2004 rating action, the RO denied reopening 
a previously denied claim for compensation under 38 U.S.C.A. 
§ 1151 for right arm pain resulting from an influenza 
immunization shot administered by VA on October 29, 1998; the 
decision considered a new diagnosis of tendonitis; a notice 
of disagreement was not received within one year of the 
notice of that decision, and the decision is now final.

3.  Evidence received within one year of the RO's August 2004 
rating action includes a VA physician's opinion that it was 
at least as likely as not that the VA-administered right arm 
injection contributed to the veteran's right arm pain; this 
evidence was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, and relates to 
an unestablished fact necessary to substantiate the 
underlying 1151claim.  

3.  The veteran's right arm pain-diagnosed as right arm 
tendonitis-was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA, or by an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Evidence received during the appeal period after the 
August 2004 RO decision is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 7105, 5108 (West 
2002); 38 C.F.R. §§ 3.105(a), 3.156(a); 20.302(a) (2006).

2.  Entitlement to compensation for right arm pain-diagnosed 
as right arm tendonitis-resulting from an influenza 
immunization shot performed by VA on October 29, 1998 is not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding the new and material evidence question, the VCAA is 
not applicable where further assistance would not aid the 
appellant in substantiating his claim. Wensch v. Principi, 15 
Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  Because the claim is being reopened, no further 
assistance is needed to substantiate this aspect of the 
appeal.

With regard to the reopened claim, the RO sent the veteran a 
VCAA notice letter in June 2004.  This letter improperly 
informed the veteran of the evidence needed to substantiate a 
claim for entitlement to service connection for tendonitis.  
The veteran and his representative have made arguments and 
presented testimony indicating actual knowledge of the 
evidence needed to substantiate the claim.  In June 2004 the 
veteran's representative argued that the veteran's disability 
was the result of VA treatment and asserted that a VA 
physician had linked current right arm disability to the 
treatment.  At his hearing the veteran testified that he 
believed that current right arm tendonitis was the result of 
the injection provided by VA, and essentially argued that 
this was the result of the nurse improperly injecting his 
tendon.  Because the veteran had actual knowledge of the 
evidence needed to substantiate the claim, he was not 
prejudiced.  George-Harvey v. Nicholson, No. 04-1072 (U.S. 
Vet. App. Jun. 29, 2007) 

The June 2004 letter provided the veteran with notice of what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  It also told him to submit 
pertinent evidence in his possession.  The letter did not 
provide notice on the rating or effective date elements of 
the claim, but since the reopened claim is being denied, no 
rating or effective dates are being set.  The essential 
fairness of the adjudication is therefore, not affected by 
the absence of notice on those elements.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  In the instant case, in January 2007, a VA 
physician provided an opinion regarding the relationship, if 
any, between the flu shot administered by VA in October 1998 
and the veteran's right arm pain.   

There is no indication of additional evidence to substantiate 
the claim; the Board concludes that the duty to assist 
provisions of the VCAA have been met.

II.  Relevant Laws and Regulations

Finality/new and material evidence-criteria

In general, RO rating decisions that are not timely appealed 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

If new and material evidence is received before expiration of 
the appeal period, the evidence will be considered as having 
been filed in conjunction with the claim that was pending at 
the beginning of the appeal period.  38 C.F.R. § 3.156(b).  
This regulation has been interpreted as meaning that if new 
and material evidence is received within the appeal period of 
a decision, that decision does not become final.  Muehl v. 
West, 13 Vet App 159 (1999).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is:  (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations. 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1151 criteria

(a) Compensation under this chapter. . 
.shall be awarded for a qualifying 
additional disability. . .of a veteran in 
the same manner as if such additional 
disability. . .were service[]connected. 
For purposes of this section, a 
disability. . .is a qualifying additional 
disability. . .if the disability. . .was 
not the result of the veteran's willful 
misconduct and--

(1) the disability. . .was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability. . .was--

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . 
. .
38 U.S.C.A. § 1151.

III.  Analysis

In an October 2000 rating decision the RO denied entitlement 
to compensation for right arm pain due to a flu shot under 
the provisions of 38 U.S.C.A. § 1151.  The RO noted that pain 
without an underlying disability was not compensable for VA 
purposes.  The notice letter informed the veteran only with 
regard to a decision on an unrelated claim; but the letter 
noted that two unspecified enclosures were also being sent.  
A copy of the rating decision was apparently enclosed.

In August 2004, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for right shoulder pain resulting from an 
influenza immunization shot performed by VA on October 29, 
1998.  The RO considered VA treatment records showing 
findings of tendonitis in the right elbow.  The RO based its 
decision on the fact that there was no evidence of record 
demonstrating that the veteran's right arm pain was secondary 
to an October 1998 VA-administered flu shot.  

The claim considered in the August 2004 rating decision was 
based on a new diagnosis.  Hence the claim was new, and 
independent of that considered in the October 2000 rating 
decision.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Although the August 2004 decision considered the question of 
whether new and material evidence had been submitted, it 
ultimately denied the claim because there was no evidence 
linking the currently diagnosed tendonitis to the VA 
administered injection.

The veteran's representative submitted additional evidence in 
November 2004, but no notice of disagreement was received 
within one year of the notice of the August 2004 decision.  
The decision is thus final.  38 C.F.R. §§ 20.302(a), 20.1103 
(2006).  

The evidence received by the RO since August 2004 includes, 
but is not limited to, a September 2004 VA physician's 
opinion that noted the veteran's report of having received an 
immunization injection in his right deltoid muscle, and that 
shortly after the injection, his right arm began to hurt.  He 
had had pain in the right arm ever since.  The physician 
concluded that the pain was at least circumstantially related 
to the injection.

This evidence was received within the appeal period after the 
August 2004 decision, related to a previously unestablished 
element, and raised a reasonable possibility of 
substantiating the claim.  As such, it is new and material 
and prevented the August 2004 decision from becoming final.  
38 C.F.R. § 3.156(b).

Before proceeding with a de novo review of the appellant's 
claim, the Board must first determine whether this would 
prejudice the veteran.  Bernard v. Brown, 4 Vet App 384 
(1993).  There is no prejudice in this case because the 
veteran has made arguments, offered testimony, and submitted 
evidence on the merits of his claim during the course of his 
appeal.

In September 2006 the same VA physician reported that the 
veteran had continuing pain that began after receiving an 
injection.  The physician concluded that it was at least as 
likely as not that the VA-administered injection in the right 
arm contributed to the veteran's unrelated arm pain.

In this case, in a June 2006 statement of the case, the RO 
considered the appellant's 1151 claim on a de novo basis. 
Therefore, as the RO has considered the appellant's 1151 
claim on a de novo basis, he is not prejudiced if the Board 
also considers his claim on a de novo basis without returning 
it to the RO.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran contends that he developed right shoulder pain 
after he received an influenza inoculation on October 29, 
1998 at the VA Medical Center (VAMC) in Bedford, 
Massachusetts.

An October 29, 1998 VA treatment report reflects that after 
the veteran received an influenza inoculation on October 29, 
1998, he was advised of its side effects.  

VA outpatient reports, dating from October 29, 1998 to mid-
October 1999-when the veteran received a second VA-
administered influenza inoculation-are devoid of any 
complaints or clinical findings referable to right arm pain.  

At the time of his second influenza inoculation in mid-
October 1999, the veteran reported having developed right arm 
pain after receiving an influenza inoculation at "Bedford" 
one year previously.  The veteran reported that he worked as 
a laborer and lifted a lot.  An assessment of persistent 
right arm pain for one year following injection was entered.  
The veteran specifically denied any previous adverse reaction 
to the flu shot (see, VA outpatient records, dated October 
19, 1999).

Subsequent VA treatment reports reflect that the veteran 
continued to complain of right arm pain, which he attributed 
to his initial VA-administered flu inoculation in October 
1998.  X-ray examination of the right humerus, in October 
1999, revealed calcific tendonitis.  A March 2006 VA 
outpatient report contains an impression of upper arm pan, 
consistent with tendonitis and possible radial nerve 
entrapment.  Linkage to prior vaccination was unclear. 

At his hearing, the veteran testified that he began 
experiencing right arm pain after his 1998 flu shot, but did 
not seek treatment until approximately one year later.

There are two questions that must be addressed.  First, did 
the 1998 inoculation cause the veteran's right arm tendonitis 
or other disability?  Second, if the inoculation caused a 
right arm disability, was there fault on the part of VA or an 
event not reasonably foreseeable.

Evidence in support of the veteran's claims includes the 
September 2004 VA opinion to the effect that the veteran's 
right arm pain was "at least circumstantially related" to 
the October 1998 VA-administered influenza inoculation.  In 
September 2006, the same VA physician provided a less 
ambiguous conclusion--it was at least as likely as not that 
the VA-administered injection in the right arm contributed to 
the veteran's right arm pain.  

Of course, the veteran's claim is also supported by his 
testimony that right arm pain began immediately after the 
injection and had never abated.

Evidence against the veteran's claim includes a January 2007 
VA's examiner's opinion.  When evaluated by VA in January 
2007, the examiner noted that he had reviewed the veteran's 
claims files prior to the examination, to include the 
aforementioned VA opinions in support of the claim.  It was 
the January 2007 VA examiner's opinion that an October 1998 
VA-administered influenza inoculation did not lead to the 
development of the veteran's current right arm calcific 
tendonitis.  

The January 2007 examiner bolstered his opinion by pointing 
to an absence of complaints in VA clinic notes subsequent to 
the October 1998 inoculation, lack of X-ray findings 
consistent with periosteal reaction or bony lesions, which 
would have been caused by a flu shot, and the fact that from 
October 1998 to October 1999, he was never seen for right 
deltoid pain, despite his employment as a manual laborer, and 
the fact that he was receiving regular VA treatment for other 
conditions.  Overall, the January 2007 VA examiner concluded 
that the veteran's right arm condition, i.e., calcific 
tendonitis, was not caused by an "October 1999" VA-
administered influenza inoculation. 

The January 2007 opinion was more detailed than the earlier 
opinions by a VA physician.  The January 2007 opinion also 
discussed the pertinent evidence.  The earlier opinions 
considered only the history reported by the veteran.  For 
these reasons the Board finds the January 2007 to be more 
probative.

As the most probative opinion is against a link between 
current disability and the inoculation, the weight of the 
evidence is against the claim.  Even assuming arguendo that 
the evidence could be read as showing a link between current 
disability and the injection, there is no competent evidence 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the flu shot.  The record shows that the veteran 
was provided with information as to likely complications from 
the injection, and that one of those complications was 
tenderness.

Consequently, the Board finds that the preponderance of the 
evidence is against the claim.  The criteria for an award of 
compensation benefits for amputation of the left second toe 
under 38 U.S.C.A. § 1151 have not been met.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


